Title: General Orders, 1 May 1776
From: Washington, George
To: 



Head Quarters, New-York, May 1st 1776
Parole Shelbourne.Countersign Townsend.


The Majors of brigade are to see that every Regiment in their respective Brigades, take their proper Share of all duties that the service requires.
After Orders. Col. McDougall’s, and Col. Ritzema’s Regiments to be mustered on Saturday Morning, at Ten o’Clock,

upon the Common, near the Laboratory, where the Commissary General of musters will attend.
